Citation Nr: 1000777	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  08-34 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for chronic low back 
strain (a "back disability").

2.  Entitlement to service connection for right thigh muscle 
disability (a "right thigh disability").


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to 
February 1978 with the United States Marines.  He 
subsequently served with the United States Air Force Reserves 
(USAFR) with periods of active duty from October 1999 to July 
2000, and from February 2003 to February 2005, and from March 
2005 to May 2006.  The Veteran's had additional periods of 
active duty for training (ACDUTRA) and inactive duty for 
training (INADUCTRA) which have not been verified.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision by the St. 
Paul, Minnesota Regional Office (RO) of the Department of 
Veterans Affairs.

In November 2009, the Veteran appeared and testified before 
the undersigned at a Travel Board hearing.  The hearing 
transcript is associated with the claims folder.


FINDINGS OF FACT

1.  The Veteran manifests chronic low back strain which first 
manifested during a period of active service.

2.  The Veteran does not manifest any current muscle 
disability of the right thigh.






CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
chronic low back strain have been met.  38 U.S.C.A. 
§§ 101(24), 1110, 1111, 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.1, 3.303 (2009).

2.  The criteria for entitlement to service connection for 
right thigh muscle disability have not been met.  38 U.S.C.A. 
§§ 101(24), 1110, 1111, 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.1, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  In general, service connection requires 
competent evidence of (1) a current disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the claimed in-service disease or injury 
and the current disability.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Hickson v. West, 12 Vet. App. 247, 253 
(1999).  In the absence of proof of a current disability, 
there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

A veteran who served during a period of war, or after 
December 31, 1946, will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. § 1111.

A pre-existing injury or disease will be considered to have 
been aggravated during service where there is an increase in 
disability during service unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153.  Aggravation of 
a pre-existing injury or disease will not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306.

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

The term "veteran" is defined, in relevant part, as "a 
person who served in the active military, naval, or air 
service . . . ."  38 U.S.C.A. § 101(2); see also 38 C.F.R. 
§ 3.1(d).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of INACDUTRA during which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24).  That 
is to say, when a claim is based on a period of ACDUTRA, 
there must be evidence that the individual concerned died or 
became disabled during the period of ACDUTRA as a result of a 
disease or injury incurred or aggravated in the line of duty.  

The fact that a claimant has established status as a 
"veteran" for purposes of other periods of service does not 
obviate the need to establish that the claimant is also a 
"veteran" for purposes of the period of ACDUTRA where the 
claim for benefits is premised on that period of ACDUTRA.  
Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998).

Service connection may not be granted for congenital or 
developmental defects.  38 C.F.R. §§ 3.303(c) and 4.9.  See 
also Winn v. Brown, 8 Vet. App. 510, 516 (1996) (stating that 
congenital or developmental defects are not diseases or 
injuries within the meaning of VA law and regulation).  
However, VA's General Counsel has held that a congenital 
defect can be subject to superimposed disease or injury, and 
if that superimposed disease or injury occurs during military 
service, service-connection may be warranted for the 
resultant disability.  VAOPGCPREC 82-90 (July 18, 1990).

The presumption of soundness, however, does not apply when a 
condition is a congenital or developmental defect, as service 
connection cannot be granted for such disorder.  See Monroe 
v. Brown, 4 Vet. App. 513, 514-15 (1993) (noting the 
difference between defect and disease and further noting that 
service connection may be granted if the congenital or 
developmental condition is a disease).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans Claims (Court) has emphasized that 
when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

Back disability

The Veteran had his first period of active service with the 
U.S. Marines from August 1975 to February 1978.  Service 
treatment records (STRs) reflect treatment for back 
pain/strain in October 1975, December 1975 and February 1976.  
The Veteran initially injured his back while falling off a 
motorcycle.  An X-ray examination of the lumbar spine in 
April 1976 showed slight anterior wedging of T12 and another 
lumbar vertebra (illegible) which was smooth and probably 
represented healed juvenile epiphysitis rather than acute 
injury.  There was also some shallow scoliosis to the left.  

However, the remainder of the Veteran's STRs do not reflect 
lay or medical evidence of back disability.  In fact, a 
January 1978 reenlistment examination, an October 1978 air 
controlman candidate examination, a June 1979 annual 
aircontrolman examination, a June 1980 annual aircontrolman 
examination and June 1981 examination reflected normal 
clinical evaluations of the spine.  

On the June 1981 examination, the Veteran specifically denied 
a history of recurrent back pain.

The Veteran's subsequent STRs for his service with the USAFR 
do not reflect any specific treatment for low back 
disability.  Notably, the Veteran had a period of active 
service from February 2003 to February 2005.  In February 
2005, the Veteran reported back problems from lifting bags 
for which he did not seek treatment.

The Veteran had an additional period of active service from 
March 2005 to May 2006.  There are no STRs reflecting 
treatment for back pain during this period of service.

The Veteran underwent a separation examination from the USAFR 
in July 2007.  At that time, the Veteran reported low back 
pain since 1986 for which he had sought chiropractic 
treatment.  This examination did not identify any low back 
disability.

The available medical evidence first reflects a diagnosis of 
chronic low back strain during VA C&P examination in May 
2008.  This examiner provided opinion that the Veteran's 
chronic low back strain was not incurred during active 
service based upon the Veteran's ability to complete 20 years 
of military service, no evidence of chronic back injury and 
negative physical examinations up until 1998.

In November 2009, the Veteran testified to initial back 
problems during his service with the U.S. Marines with 
additional reinjuries during USAFR service in 1987 and 2005.  
He had obtained some chiropractic treatment from 1992 to 
2003, but those records were unavailable.

An October 2009 chiropractor statement indicated treating the 
Veteran from March 18, 1992 to April 25, 2003.  The exact 
treatment and diagnosis was not provided.

A November 2009 chiropractor statement indicated treating the 
Veteran from December 17, 2004 to the present date due to 
military injury.  The exact treatment, nature of injury and 
diagnosis was not provided.

The Board finds that the criteria for service connection for 
low back disability have been met in this case.  Notably, the 
Veteran's recollections of low back symptoms and treatment 
are not reliable.  The available STRs and May 2008 VA C&P 
opinion preponderates against a finding that the Veteran 
manifests a current chronic back disability related to his 
period of active service with the U.S. Marines more than 30 
years ago. 

Simply stated, the Board finds that the Veteran has not had a 
back disability since his active service in the Marines.  The 
evidence of record, including the Veteran's own statements in 
the STRs, provides evidence against such a finding, 
outweighing all evidence that would support such a finding. 

However, the Veteran entered a period of active service in 
February 2003 absent a notation of a chronic low back 
disability.  As such, the Veteran is presumed to have entered 
this period of active service in sound condition.  
38 U.S.C.A. § 1111.  Upon his discharge from this period of 
service in February 2005, the Veteran's reported back 
problems from lifting bags which went untreated.  Notably, 
the Veteran spent much of this period of time performing 
combat zone missions.  An adequate examination of the 
Veteran's low back was not performed at that time.

The Veteran had an additional period of active service from 
March 2005 to May 2006.  There are no relevant STRs for this 
period of service.  However, the Veteran did report a history 
of low back pain requiring chiropractic treatment on his July 
2007 examination.  

While it is unclear when the Veteran received actual 
chiropractic treatment for low back pain, the Board finds 
credible evidence that the Veteran experienced chronic low 
back pain during his period of service from February 2003 to 
February 2005.  The May 2008 VA examiner diagnosed a current 
disability of chronic low back strain, but did not consider 
the period of service from February 2003 to February 2005 in 
providing an opinion in this case.  The examiner's opinion, 
therefore, is faulty and cannot provide a basis to deny this 
claim.

As noted above, a lay person is competent to report 
continuity of symptomatology, such as recurrent back pain.  
In this case, the Veteran credibly reported untreated chronic 
low back pain during his period of active service from 
February 2003 to February 2005.  He appears to have 
subsequently received chiropractic treatment.  His overall 
statements and testimony regarding his chronic low back 
symptoms are capable of identifying the currently diagnosed 
chronic low back strain as the same disorder reported in 
February 2005.  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Based upon the evidence provided, the Board finds that any 
doubt as to whether the Veteran's current chronic low back 
strain should be resolved in favor of the Veteran.  While 
there is no STR reflecting treatment for low back pain, the 
Veteran specifically reported that he had not sought 
treatment prior to discharge in February 2005, and his 
service personnel records reflect that he was in an 
environment which was clearly not conducive to seeking 
regular medical treatment.  

With consideration of the evidentiary value that may be 
assigned to the Veteran's lay descriptions under Jandreau, 
Layno and Barr, the Board resolves reasonable doubt in favor 
of the Veteran and grants this appeal.  38 U.S.C.A. 
§ 5107(b).

The nature and extent of this back problem related to the 
period of service cited above is not before the Board at this 
time. 

Right thigh muscle disability

The facts of this issue may be briefly summarized:  The 
Veteran's STRs document an evaluation in November 1991 for 
injury to his right leg.  The Veteran reported that the 
injury had occurred while running with his guard unit.  
Examination of the right leg demonstrated a palpable hematoma 
of the right thigh with good range of motion (ROM) at the 
knee.  The examiner found "no evid[ence] of quad[ricep] 
tendon rupture."  The right knee, femur and hip were 
described as "OK."  The Veteran's knee was immobilized and 
ace wrapped.  The examiner provided an assessment of severe 
muscle strain of the right quadriceps.  

The Board notes that the RO has not verified the Veteran's 
ACDUTRA or INACDUTRA status for November 1991.  

For the limited purposes of this decision, the Board will 
presume that the Veteran was on ACDUTRA or INACDUTRA at the 
time of injury.

Thereafter, the remainder of the Veteran's STRs reflects no 
indication of resultant residual chronic disability of the 
right thigh.  Formal medical examinations dated March 1992, 
April 1997, and August 1998 did not reflect any lay or 
medical evidence of residual disability of the right thigh 
muscle.

The Veteran's separation examination, dated July 2007, 
included the Veteran's report of right thigh pain from an 
injury in 1991.  He further complained of right knee pain.  
Physical examination demonstrated no musculoskeletal or 
neurological symptoms.  No diagnosis of a right thigh 
disability was noted.

In May 2008, the Veteran underwent VA C&P examination based 
upon review of his claims folder.  The Veteran described 
"occasional pain" in his right thigh muscles since an 
injury in 1991.  However, the Veteran reported being able to 
continue in the military, including physical training (PT).  
The course since onset was described as improved.  

On examination, the examiner found no evidence of a muscle 
having been injured, destroyed or traversed.  There was no 
intermuscular scarring.  The muscle was found to function 
normal in terms of comfort, endurance and strength sufficient 
to perform activities in daily living.  The right thigh 
muscle group had no tenderness, scar, mass or toner 
abnormality.  In summary, the examiner found no abnormality 
of the Veteran's right thigh on examination, providing 
evidence against this claim.

The additional postservice medical evidence of record does 
not reflect treatment for right thigh muscle disability.  In 
short, there is no currently diagnosed right thigh disability 
reflected in the medical records.

The Veteran currently claims residual disability related to 
the right thigh injury in 1991.  In a VA Form 9 filing 
received in November 2008, the Veteran asserted that military 
physicians informed him that he had torn the right thigh 
muscle.  He further asserted that the VA physician in May 
2008 told him that he had "significant nerve damage" in his 
right leg.  In November 2009, the Veteran testified that a 
military physician informed him that "it appears you've torn 
the muscle."  He stated that he was treated with pain 
medication and immobilization of the right leg.  He indicated 
that, currently, he walked with a noticeable limp which he 
attributed to his right thigh injury.  He described right 
thigh pain with a feeling of pins and needles. 

In McClain v. Nicholson, 21 Vet. App. 319 (2007), the Court 
held that the requirement that a claimant have a current 
disability before being granted service connection is 
satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim, even though the disability may have 
resolved by the time VA adjudicates the claim.

Unlike McClain, the overwhelming medical evidence in this 
case demonstrates that the Veteran suffered a severe muscle 
strain of the right quadriceps in 1991 which resolved many 
years prior to the Veteran's filing of this claim.  The most 
probative evidence in this case consists of the findings and 
opinion from the VA examiner in May 2008.  This examiner 
indicated that physical examination of the Veteran did not 
demonstrate any current disability of the right thigh.  In 
addition to the STRs and postservice medical evidence, the 
examiner also fully considered the Veteran's report of 
medical history and current complaints.  This examiner 
supported this opinion based upon all of the above evidence, 
to include a full examination of the right thigh muscle 
group.

The Board has considered the Veteran's statements that he 
currently manifests residual disability related to the right 
thigh injury in 1991.  Notably, there is no factual dispute 
that the Veteran incurred a right thigh injury in 1991, and 
the Veteran's ACDUTRA and/or INACDUTRA status is presumed for 
adjudication purposes.  The only dispute concerns whether he 
manifests residual disability.  

The Board notes that pain alone does not, in and of itself, 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  In this case, while the Veteran complains of right 
thigh pain and tingling, these symptoms alone do not satisfy 
the requirements of a current disability.  In any event, the 
probative value of the Veteran's statements are greatly 
overweighed by the findings of the May 2008 VA examiner who 
has greater clinical expertise in identifying whether the 
Veteran manifests residual disability from the muscle injury 
in 1991.  See generally Espiritu, 2 Vet. App. at 494.

The Board has also considered the Veteran's allegations and 
recollection of statements regarding his in-service 
diagnosis.  Notably, the Veteran's recollections are not 
reliable as he has variously asserted being told that his 
right thigh muscle was torn to being told that it appeared to 
have been torn.  On this issue, the Board places greater 
probative weight to the November 1991 STR wherein the 
examiner specifically concluded that there was "no 
evid[ence] of quad[ricep] tendon rupture."  

Furthermore, the Veteran has asserted that the VA examiner 
informed him of a significant nerve injury.  This 
recollection is also inaccurate as demonstrated by the 
examination report itself.

In conclusion, the Board finds by a preponderance of the 
evidence that the Veteran does not manifest any residual 
disability related to right thigh injury in 1991.  In so 
holding, the Board finds that the Veteran's allegations in 
this case are greatly outweighed by the overall medical 
evidence of record, to include the opinion from a military 
examiner in 1991 and the VA C&P examiner in May 2008.  There 
is no doubt of material fact to be resolved in the Veteran's 
favor.  38 U.S.C.A. § 5107(b).  The claim, therefore, is 
denied.

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

With respect to the back disability claim, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.

With respect to the right thigh muscle disability claim, a 
pre-adjudicatory RO letter in September 2007 advised the 
Veteran of what evidence was required to substantiate the 
claim and of the Veteran's and VA's respective duties for 
obtaining evidence.  Of importance, the Veteran was advised 
of his need to establish that he had a "current physical ... 
disability shown by medical evidence."  The Veteran was 
further advised of his need to show that "[t]here is a 
relationship between your current disability and an injury, 
disease, or event in military service.  Medical records or 
medical opinions are required to establish this 
relationship."  This letter further advised the Veteran of 
the criteria for establishing an initial disability rating 
and effective date of award, should service connection be 
established.

The Board finds that the September 2007 notice provided to 
the Veteran substantially comply with the VCAA notice 
requirements.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's STRs 
and all VA and private clinical records identified by the 
Veteran as relevant to his claim.  The RO specifically 
requested the Veteran to submit his chiropractic treatment 
records, or to return a form authorizing VA to obtain these 
records on his behalf.  

The Veteran was afforded a VA C&P examination in May 2008 to 
determine whether he manifests any current residual 
disability related to his right thigh injury in 1991.  The 
Board finds that the examination report accurately reviews 
the factual evidence of record, and provides fully explained 
clinical findings supporting the assessment of no current 
disability.  On review of the record, the Board finds 
sufficient evidence to decide this claim.

Significantly, the Veteran and his representative in this 
case have not identified, and the record does not otherwise 
indicate, any additional existing, available evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.

ORDER

Service connection for chronic low back strain is granted.

Service connection for right thigh disability is denied.


____________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


